Citation Nr: 1217404	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  09-09 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a higher (compensable) initial disability rating for migraine headaches.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from December 2002 to December 2006.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.   


FINDINGS OF FACT

1.  Throughout the pendency of this initial rating appeal, the Veteran has experienced headaches at least once per month that manifest some symptoms analogous to prostrating attacks, namely, last for several hours, are relieved with bed rest, affect the ability to concentrate, cause feelings of exhaustion, and affect the capacity to engage in daily activities. 

2.  At no time during the initial rating appeal period has the Veteran experienced actual characteristic prostrating attacks of headaches.   


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for a 10 percent rating, but no greater than 10 percent, for headaches have been met for the entire initial rating period.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.21, 4.124a, Diagnostic Code (Code) 8100 (2011).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA applies to this claim.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

As this case concerns an initial rating and comes before the Board on appeal from the decision which also granted service connection, there can be no prejudice to the Veteran from any alleged failure to give adequate 38 U.S.C.A. § 5103(a) notice for the service connection claim.  Courts have held that once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice arises from receipt of a notice of disagreement).  Therefore, no further notice is needed under VCAA. 

With regard to the duty to assist, the Veteran's service treatment records have been secured.  The Veteran has not indicated additional relevant medical records pertinent to the claim at issue here.  Rather, in a July 2009 statement of record, he indicated the absence of pertinent treatment records due to his lack of medical insurance for treatment of his headaches.  The RO also arranged for an examination with QTC Medical Services in November 2006.  This examination is found to be adequate for rating purposes.  The examiner reviewed the Veteran's medical history and complaints, made clinical observations, and rendered assessments regarding the severity of the disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  

The Board notes the April 2012 comments by the Veteran's representative that the Veteran's headache disorder has worsened since the November 2006 examination, and that, therefore, a new examination should be provided.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran).  But the Board finds remand for a new examination unwarranted here.  The representative has offered no actual evidence of worsening of headaches since the last VA examination to support the assertions, and the record otherwise contains no evidence that the headache disability has worsened since the last VA examination was conducted.  Rather, the most recent evidence of record, found in statements from the Veteran dated in December 2007, March 2009, and July 2009, indicates that the disorder worsened during service, but not since service.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (the mere passage of time does not automatically render an examination inadequate; rather, there must be evidence of a change in the condition of an allegation of worsening of the condition).   

The evidence that shows the Veteran's assertions of worsening of headaches in service, but not since, include his December 2007 statement, in which he indicated that the pain got worse "[t]owards the end of my military service" and that pain medication "started becoming less effective[.]"  He then offered a statement that comprises lay evidence similar to what was noted in the November 2006 examination report, that "[n]ow that I am not in service anymore, I keep getting headaches every now and then (from 3 to 5 weeks)."  In a March 2009 statement, the Veteran indicated increasing severity of his headache disorder during service.  He stated that medication for his headaches was not as effective as it once was, and that his headaches, at the time of his writing, "happen approximately once a month."  In a July 2009 statement, the Veteran reiterated that he experienced a worsening of his headaches toward the end of his active service.  He stated that he continued to experience his headaches "until this day" and that medication has not been effective in alleviating the symptoms.  But he did not expressly state that the headaches are now worse than when he separated from service in December 2006.  As such, the findings in the November 2006 report are similar to the lay evidence in this statement as well.  

The Board will rely on all the evidence of record, including VA examination reports and lay statements dated since November 2006, to determine the initial rating issue on appeal.  As such, the record is sufficiently developed for a determination at this time.  Accordingly, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Initial Rating for Migraine Headaches

Service connection for chronic headaches was granted by the RO in a March 2007 rating decision.  The noncompensable (0 percent) initial disability rating was granted under the provisions of Diagnostic Code 8100 from the day following the Veteran's release from active duty in December 2006.  38 C.F.R. § 3.400.  In this case, the Board has considered the entire period of the initial rating claim from December 2006 to see if the evidence warrants the assignment of different ratings for different periods of time, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.3.  

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Under Diagnostic Code (DC) 8100, a 10 percent rating is assigned for migraine headaches when a veteran has characteristic prostrating attacks averaging once in two months over the last several months.  A 30 percent rating is assigned for migraine headaches when a veteran has characteristic prostrating attacks averaging once per month over the last several months.  A 50 percent rating is assigned for migraine headaches when a Veteran has very frequent, completely prostrating headaches with prolonged attacks that are productive of severe economic inadaptability.  38 C.F.R. § 4.124a.  

After a review of all the evidence, the Board finds that, throughout the pendency of this initial rating appeal, the Veteran has experienced headaches on at least a monthly basis, but that he has not experienced "characteristic prostrating attacks" during the appeal period.  38 C.F.R. § 4.124a, DC 8100.  Throughout the pendency of this initial rating appeal, the Veteran has experienced headaches at least once per month that manifest some symptoms analogous to prostrating attacks, namely, last for several hours, are relieved with bed rest, affect the ability to concentrate, cause feelings of exhaustion, and affect the capacity to engage in daily activities.  The Veteran has also indicated that his headaches have caused blurred vision, and have interfered with ordinary daily activities such as driving a vehicle.   

The evidence includes an examination that was conducted for VA by QTC Medical Services in November 2006.  At that time, the Veteran reported that he had been experiencing headaches for two years, that he had recurring headaches but not migraines, that occasionally his head hurt in the front, and other times the pain was throughout the head, and that when the attacks occurred, he was able to work but required medication to deal with the symptoms.  He indicated that he experienced headaches on average three times per week, and that the headaches lasted for eight hours.  He stated that sleep and Motrin alleviated the pain.  He also indicated functional impairment from pain.  

The VA (QTC) examiner in November 2006 indicated that the Veteran was then employed.  He indicated that examination of the cranial nerves revealed normal findings.  He described the Veteran as alert and oriented, with normal behavior, appropriate affect, normal comprehension, with an intact memory, and that the Veteran manifested no signs of tension.  The examiner indicated a normal sinus x-ray.  And the examiner diagnosed the Veteran with chronic headaches with subjective factors of frequent generalized headaches that are recurrent and intense and respond to Motrin 800 MG.  The examiner noted objective factors of normal examination with the Veteran then being asymptomatic.  

As indicated earlier, the remainder of the evidence pertinent to the claim is found in the Veteran's lay statements dated in December 2007, March 2009, and July 2009.  Such evidence, along with the history and complaints reported by the Veteran during VA examinations, shows the Veteran has experienced headaches about once per month that manifest some symptoms analogous to prostrating attacks, such as lasting for several hours, being relieved with bed rest, affecting the ability to concentrate, causing feelings of exhaustion, and affecting the capacity to engage in daily activities.

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007); Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-1337 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1377.  Also, a veteran as a layman is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so.  Id.

In this matter, the Veteran's lay statements are of probative value because he is competent to testify regarding the frequency, severity, and duration of headaches, as well as related symptoms and impairments during periods of time he is experiencing headaches.  Pain in the head is an observable symptom.  The Veteran is competent to state that the headaches affect his ability to concentrate, cause feelings of exhaustion, affect the capacity to engage in daily activities, and are accompanied by blurred vision.  The Board finds no evidence of record that would undermine the Veteran's credibility.  He has been consistent in his statements during the appeal period regarding the symptoms and impairments caused by the headaches.  See Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996); see also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  

The Veteran's reports of symptoms and impairment caused by his service-connected headaches includes a statement in December 2007, in which he indicated headaches "every now and then (from 3 to 5 weeks),"  difficulty studying while experiencing these headaches, and that during headaches his "ability to listen and concentrate is not at 100%."  In March 2009, the Veteran indicated that his headaches interfered with his studying, and that bed rest alleviated his symptoms.  He indicated that, while on active duty, his headaches interfered with his ability to work, and capacity to drive a vehicle.  He indicated headaches approximately once per month.  He also indicated a lack of understanding regarding the meaning of "prostrating attack," but indicated that his headaches are "very strong" and cause him blurred vision, and "disable me to perform daily activities and they make me feel completely exhausted."   In July 2009, the Veteran reiterated the history that headaches frustrated his ability to work and drive while in service, that he experienced headaches 2 to 3 times per month at the end of his service, and that the headaches were accompanied by nausea and dizziness.  He stated that "[t]hese headaches continue to happen until this day."  The Veteran again indicated that symptoms associated with the headaches frustrate his attempts to study.  He reiterated his belief that medication has not provided relief from these symptoms.     

In reviewing the record, the Board has focused on whether the evidence indicates "characteristic prostrating attacks."  The assignment of a compensable evaluation under DC 8100 requires evidence of such.  Neither VA regulations nor the Court has defined "prostrating."  See Fenderson (quoting Diagnostic Code 8100 verbatim but not specifically addressing the matter of what constitutes a prostrating attack).  For general medical purposes, "prostration" is defined as "extreme exhaustion or powerlessness."  See Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007).  

The Veteran has indicated incapacity from his headaches.  But the evidence preponderates against the proposition that these headaches are actual prostrating attacks or have all the characteristic of prostrating attack that cause him near or total incapacity during such attacks.  So while the evidence indicates that the Veteran experiences his headaches on a monthly basis, and that they interfere with his ability to focus and concentrate in school, and the Veteran reports some feeling of exhaustion, it does not indicate "extreme exhaustion or powerlessness" during the appeal period that is characteristic of an actual prostrating attack.  

While the Veteran has not experienced any actual characteristic prostrating attacks of headaches during the appeal period, the Board will resolve reasonable doubt in the Veteran's favor to find that throughout the pendency of this initial rating appeal, the Veteran has experienced headaches at least once per month that manifest some symptoms analogous to prostrating attacks so as to more nearly approximate the criteria for a 10 percent initial disability rating under DC 8100.  38 C.F.R. § 4.124a.  The analogous symptoms or impairments include that the headaches last for several hours, are relieved with bed rest, affect the ability to concentrate, cause feelings of exhaustion, and affect the capacity to engage in daily activities.  The Veteran has also indicated that his headaches have caused blurred vision, and have interfered with ordinary daily activities such as driving a vehicle.  While his statements regarding these symptoms do not indicate prostration, they nevertheless more nearly approximate the level of disability contemplated under DC 8100 for a 10 percent evaluation; hence, resolving reasonable doubt in the Veteran's favor, the Board finds that a 10 percent disability evaluation, but no higher, is warranted for headaches for the entire initial rating period.  See 38 C.F.R. §§ 4.3, 4.7, 4.21.  A higher rating of 30 percent is not warranted for any period because the Veteran has not had actual characteristic prostrating attacks of headache for any period.  38 C.F.R. § 4.124a, DC 8100. 

Extraschedular Considerations

The Board also has considered whether referral for extraschedular rating is warranted.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the 

claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.  

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular criteria for the service-connected headaches is inadequate.  The rating assigned under Diagnostic Code 8100 is based on the average impairment of earning capacity resulting from headaches involving prostrating attacks.  The rating criteria specifically contemplate the frequency and severity of the headaches, including whether the headaches are prostrating, and include consideration of economic inadaptability.  The record contains no indication that the Veteran's headache disability causes him greater difficulty than that contemplated by the 10 percent rating assigned in this decision.  Therefore, having reviewed the evidence and the rating assigned, the Board finds that the evidence does not show such an exceptional disability picture to render the schedular evaluation assigned for the headache disorder to be inadequate to rate the Veteran's service-connected headache disability.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 
38 C.F.R. § 3.321(b)(1) is not warranted.


Finally, the Veteran has indicated that he is a student.  Consequently, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

An initial rating of 10 percent, but no greater than 10 percent, for chronic headaches, is granted.



____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals 



Department of Veterans Affairs


